Citation Nr: 1224580	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  06-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), for the portion of the appeal period extending from October 1, 2004 to April 3, 2006.  

3.  Entitlement to an evaluation in excess of 70 percent for PTSD, for the portion of the appeal period extending from April 4, 2006, forward.

4.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU) prior to January 1, 2007.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from April and June 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a decision issued in February 2008, the Board denied service connection for asbestosis, and denied an evaluation in excess of 10 percent for PTSD for the portion of the appeal period extending from October 1, 2004 to April 3, 2006, and in excess of 30 percent for the portion of the appeal period extending from April 4, 2006, forward.  That decision was appealed and in January 2009, the parties (the Veteran/his attorney and the VA Secretary) filed a joint motion for remand, requesting that the Board's decision be vacated and remanded as to all issues addressed therein.  By way of a January 2009 Order, the Court granted the motion. 

Subsequently, this case came before the Board in May 2009, at which time the service connection and increased rating claims on appeal were remanded.  A review of the file reflects that there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

While the appeal was pending, a May 2011 rating decision was issued granting an increased initial 50 percent rating for PTSD from October 1, 2004; followed by the assignment of an increased rating of 70 percent from November 16, 2009.  In a September 2011 rating decision, an increased rating of 70 for PTSD was granted effective from April 4, 2006.  Where, as is the case here with the claim on appeal, an award of service connection for a disability has been granted and the assignment of the initial evaluation and subsequently assigned evaluations for that disability are disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Because the aforementioned increases do not represent the maximum rating available for an acquired psychiatric disorder, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

A June 2012 review of the Virtual VA paperless claims processing system does not otherwise reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a TDIU prior to January 1, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in pre-and post-service environments; asbestosis diagnosed decades after service has been linked to the Veteran's post service asbestos exposure.  

2.  For the portion of the appeal period extending from October 1, 2004, to December 30, 2006, the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment, with deficiencies in most areas and an inability to establish and maintain effective relationships. 

3.  For the portion of the appeal period extending from December 31, 2006, forward, the Veteran's PTSD has been manifested by total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  For the portion of the appeal period extending from October 1, 2004, to December 30, 2006, the criteria for a 70 percent evaluation for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011). 

3.  For the portion of the appeal period extending from December 31, 2006, forward, the criteria for the assignment of a 100 percent evaluation for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.159, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).  Specifically, the notice must include information relating to the assignment of a disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.   

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in letters dated in December 2004, and January and April 2005, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  That specific notice was provided to the Veteran in the August 2006 Supplemental Statement of the Case.  Subsequent adjudication of the claim on appeal was undertaken in May 2011 and February 20112 Supplemental SOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Veteran's claim involving service-connected PTSD arises from his disagreement with the initial disability rating following the grant of service connection.  The Court has held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, by letter dated in April 2005, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Numerous VA examinations and evaluations have been conducted during the appeal period.  The evidence on file adequately addresses the matters related to the claims on appeal and neither the Veteran nor his attorney has maintained that any examination report on file or opinion provided, is inadequate for purposes of adjudicating the claims on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, it is not necessary to remand the case again to obtain a medical examination or medical opinion in order to decide the claims at issue in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  In addition, neither the Veteran nor his attorney have identified any additional records or evidence pertinent to the claim which are not already on file.  

In summary, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 
Service Connection - Asbestosis

In October 2004, the Veteran filed an original service connection claim for asbestosis, explaining that during service he had been exposed to asbestos due to working on boilers and military vehicles.  

In a more detailed statement provided in 2005, he indicated that during service he was exposed to asbestos in the following ways: (1) at Fort Dix - he stayed in old wooden barracks with coal fired boilers and piping covered in asbestos that cracked and peeling; (2) at Fort Gordon - was assigned fire watch of old coal fired boilers covered with asbestos; (3) at Fort Bragg - worked on vehicles in the motor pool which included brake work on brake drums full of asbestos fibers; and (4) in Vietnam - while performing duties as a machine gunner used an asbestos glove as a should pad.  

The Veteran's DD214 shows that his military occupational specialty (MOS) was light weapons infantry. 

Service treatment records (STRs) are negative for complaints, treatment, or diagnosis of a respiratory condition.  Reports of the Veteran's April 1965 enlistment examination and May 1968 separation examination both showed negative chest X-ray findings.  At both times, the respiratory system was clinically evaluated as being normal.  The STRs contain no mention of asbestos exposure.

A private medical report of Dr. O. E. reflects that the Veteran was seen in October 1999, at which time he primarily complained of asbestos exposure.  The Veteran reported that several of his co-workers had been diagnosed as having asbestosis and explained that he had worked a heavy equipment operator in the past, with asbestos exposure.  A history of smoking approximately 10 cigarettes a day since age 21 was noted.  The Veteran mentioned that he first worked with asbestos at the age of 22 (an age he did not reach until after his period of military service).  The Veteran indicated that at the time of the examination he had approximately 25 years of asbestos exposure [1974] and gave a history of working as a heavy equipment operator since the age of 22.   

The radiology report associated with the October 1999 private medical examination shows chest examination findings reflective of bilateral interstitial fibrosis with bilateral pleural plaques, both of which, opined the doctor, "were caused by his asbestos exposure to a reasonable degree of medical certainty." 

A December 2001 medical statement of Dr. O.E. (the private physician who ordered the above-noted October 1999 X-ray studies) reflects that a chest X-ray examination conducted in December 2001 showed a progression of interstitial fibrosis and pleural fibrosis (compared to October 1999).  The report of a December 2001 private medical examination includes essentially the same work history data (i.e., asbestos exposure history) as reported in the October 1999 private medical report.

In a July 2005 statement, the Veteran reiterated his lay history of asbestos exposure associated with his duties as a machine gunner.  He explained that an asbestos glove was issued for removing the barrel when it became too hot and also indicated that the asbestos glove was used as shoulder padding, which was placed right near the nose and face.

In a February 2008 Board decision, service connection for asbestosis was denied.  That decision was appealed.  In January 2009 the Court issued an order granting a joint motion of the appellant and Secretary of VA (the parties).  Pursuant to the joint motion, the Court vacated the February 2008 Board decision and remanded the case to the Board for compliance with the instructions in the joint motion. 

In a Remand issued in May 2009, the Board explained that with respect to the asbestos claim, the parties agreed in the joint motion that the Board did not consider the Appellant's lay statement that he wore an asbestos glove during service.  It was noted that although the Board did discuss the Veteran's assertion of exposure to asbestos during service in the February 2008 decision, the Board determined that this asserted fact (exposure) had not been confirmed and that there was no competent evidence to support the Appellant's credible assertion.  At that time, the Board requested (among other actions) that the Veteran be scheduled in person for a VA respiratory examination.  

A VA examination was scheduled for March 2010, for which the Veteran did not appear with no reason provided.  In a statement provided in May 2011, the Veteran's attorney indicated that the Veteran had not received notice of that examination and stated that the Veteran was willing to appear for a VA examination.  

Subsequently, the file contains a VA respiratory examination report of July 2011 reflecting that the claims file and other records were reviewed.  It appears that the Veteran did appear in person for this examination as his vital signs were recorded some current clinical findings were made.  A history was recorded of service-related asbestos exposure (involving boilers, vehicle maintenance, and asbestos glove) and post-service related asbestos exposure.  Asbestosis was diagnosed and the examiner opined that it was not at least as likely as not that asbestosis was service-related.  The examiner explained that the Veteran had both service and post-service related asbestos exposure, with post-service exposure of much longer duration.  The Veteran's 44 year history of smoking was also implicated as a factory in his respiratory condition.   

Analysis

The Veteran claims that he has asbestosis as a result of being exposed to asbestos in the course of his military service.  He contends that during service he was exposed to pipes covered in asbestos which were cracked and peeling, he performed maintenance on vehicles replacing brake shoes, and he wore an asbestos glove while serving as a machine gunner (see statement received by VA in 2005).

Generally, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In general, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases. DVB Circular 21- 88-8, Asbestos- Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos. The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The U. S. Court of Appeals has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same.  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos- related disease can develop from brief exposure to asbestos. 

The Board notes that under the provisions of the M21-1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers. 

More recently, the Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4- 2000.

In light of the Veteran's receipt of a Bronze Star Medal for Heroism with "V" device, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

In this case, asbestosis was initially diagnosed in 1999, 30 years after the Veteran's discharge from service.  Hence, there is evidence of the currently claimed condition.  

With respect to service incurrece, no respiratory disorder, including asbestosis was diagnosed during service or for decades thereafter.  However, the provisions of section 1154(b) are applicable in this case as to the material issue of service incurrence of asbestos exposure and that is established in this case.  In this regard, the Board finds fully credible the Veteran's statements that he was exposed to asbestos during service.  He may very well have been exposed to asbestos while, as asserted, doing any of the following: working in his barracks around coal fired boilers and piping covered in asbestos; maintaining vehicles, including replacing brake shoes containing asbestos fibers and sweeping floors; and operating a machine gun which involved using an asbestos glove for changing the barrel when it became too hot.  In particular, the Veteran's statements are credible regarding the operation of weapons involving an asbestos glove.  They are satisfactory and consistent with circumstances, conditions, and hardships of his service in his role and specialty of light weapons infantry during combat service in Vietnam.  38 U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. § 3.304(d)(f) (2008).  

Equally credible in this case are the Veteran's lay statements regarding his post-service history of asbestos exposure for 25 years as a result of working as a heavy equipment operator and his significant history of cigarette smoking for 44 years (as documented in 1999 - per his report).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In this case, there is no indication of continuity and chronicity of respiratory symptomatology in and since service.  While continuity and chronicty of asbestos exposure is essentially shown in this case, it is significant to distinguish that this is due to independent in and post-service sources of exposure.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  

Having carefully reviewed the record, the Board finds the opinion of the July 2011 VA examiner to be the most probative evidence of record with regard to whether the Veteran has any respiratory disease related to in-service asbestos exposure.  The examiner reviewed the claims file, including the Veteran's 1999 chest X-ray films and findings and made note of the Veteran's inservice and post-service exposure.  Asbestosis was diagnosed and the examiner opined that it was not at least as likely as not that asbestosis was service-related.  The examiner explained that the Veteran had both service and post-service related asbestos exposure, with post-service exposure of much longer duration.  The Veteran's 44 year history of smoking was also implicated as a factory in his respiratory condition.  There is no competent, probative medical evidence of record that contradicts the opinion of the December 2010 VA examiner.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Also, the Board finds that there is no competent evidence tending to otherwise link the Veteran's asbestosis to service.

The Board observes that a private medical report of Dr. O. E. dated in 1999, reflects that the Veteran complained of asbestos exposure and explained that he had worked a heavy equipment operator in the past, with asbestos exposure.  A history of smoking approximately 10 cigarettes a day since age 21 was noted and the Veteran mentioned that he first worked with asbestos at the age of 22 (an age he did not reach until after his period of military service).  The Veteran indicated that at the time of the examination he had approximately 25 years of asbestos exposure [since 1974] and gave a history of working as a heavy equipment operator since the age of 22.  At that time, chest examination findings revealed evidence of bilateral interstitial fibrosis with bilateral pleural plaques, both of which, opined the doctor, "were caused by his asbestos exposure to a reasonable degree of medical certainty.  Significantly, in-service asbestos exposure was not implicated as the cause of the aforementioned conditions, and it is clear that based on the history provided by the Veteran - which included no mention of service-related asbestos exposure, the doctor was necessarily implicating post-service asbestos exposure as the root cause of the bilateral pleural plaques and asbestosis which were initially identified in 1999 and 2001.  

The Board has also considered the Veteran's lay assertion that he has asbestosis as a result of in-service asbestos exposure.  Certainly, the Veteran is competent to report sensory or observed symptoms and circumstances, and the Board has taken into serious regard his credible assertions to the effect that he sustained asbestos exposure during service ( as well as thereafter).  See Washington v. Nicholson, 19 Vet. App. 362, 368  (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74  (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Veteran, as a lay person, has not been shown to be competent to render medical conclusions, particularly on such a complex medical matter as linking a respiratory condition to asbestos exposure or to otherwise link it to service which took place over 40 years ago. 

Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA examiner discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465  (1994) (cautioning that lay testimony that the Veteran suffered a particular illness - bronchial asthma, was not competent evidence because matter required medical expertise).  

The Board has also taken into due regard the fact that, as noted in the M21-MR, IV.ii.2.C.9, the latency period for asbestos-related diseases may be from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  However, even without taking into account the prolonged period between the Veteran's service and any record of complaint, the Board nevertheless finds that the preponderance of the evidence remains against the Veteran's claim in light of the probative VA medical opinion discussed above.  In this regard, the Board also finds the 25 year duration of the Veteran's own reported post-service exposure to asbestos be significant, particularly when compared to at most, 3 possible years of exposure to asbestos sustained in service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for asbestosis must be denied.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Initial Rating/PTSD

In October 2004, the Veteran filed a service connection claim for PTSD.  By rating action of April 2005 (on appeal), service connection was established for PTSD for which an initial 10 percent evaluation was assigned, effective from October 1, 2004. 

Evidence on file reflects that the Veteran received a Bronze Star Medal for Heroism with "V" device in conjunction with his combat service in Vietnam.  

On file is a September 2004 statement from VA doctor associated with the PTSD clinical team.  The statement mentioned that the Veteran had been under treatment since July 2004, and that his primary diagnosis was delayed onset, chronic PTSD, with associated substance abuse (in remission since 2002) and chronic severe depression.  The Veteran's symptoms and manifestations included: combat nightmares - occurring 1-2 times weekly; daily intrusive recollections; occasional flashbacks; social isolation; loss of interest in activities such as boating, backpacking and camping, and restricted affect with explosive anger; sleep impairment and insomnia; irritation with verbal and physical violence; as well as poor concentration.  It was noted that past substance abuse was considered to be part and parcel of PTSD.  

The report indicate that the Veteran's explosiveness significantly affected his social and family life and it was noted that he was frequently in verbal and physical altercations.  It was mentioned that he had little socialization outside of family functions, with only a couple of close friends, and was constantly in strained relationships on his job.  It was noted that the Veteran was irritated and intolerant, never got along well, and was constantly putting himself in a position of losing his job.  Chronic PTSD with delayed onset was diagnosed, as was chronic major depression.  A GAF (Global Assessment of Functioning) score of 42 was assigned, with a score of 45 assigned for the past year.  

The Veteran underwent a VA social survey in May 2005; at that time the claims file was not available for review.  The report indicated that the Veteran was married, had 3 grown children from his first marriage, and had been employed as an operating engineer for 12 years.  It was observed that the Veteran had held over 100 jobs during his lifetime and changed jobs frequently, but always worked in construction/factor capacity.  It was noted that the Veteran began seeking psychiatric treatment in July 2004 and that he did not take medication and had never made a suicide attempt.  The Veteran's subjective complaints included: sleep impairment, mood impairment, flashbacks, and suicidal ideation.  The report indicated that long-term memory was better than short-term memory and that judgment and insight were intact.  Detachment from others and avoidance or crowds was reported.  PTSD was diagnosed and a GAF score of 48 was assigned.   

A VA PTSD examination was also conducted in May 2005 and the claims folder was reviewed.  The report mentioned that the Veteran was married and had been employed for the past 2 years in a full-time capacity as a union representative, it was noted that he was a heavy equipment operator for many years prior to that and sustained exposure to asbestos.  The report indicated that he was participating in group therapy treatment for combat veterans through VA.  Mental status examination revealed that the Veteran was well oriented and appropriately groomed.  Speech was normal and mood was euthymic.  He denied having psychosis or suicidal/homicidal ideation.  Thought processes were logical and coherent and there was no evidence of delusions.  Judgment and insight were intact.  The report mentioned that the Veteran easily processed directions and that there was no evidence of impairment of concentration, recall, or attention.  PTSD was diagnosed and a GAF score of 65 was assigned.  

In a statement from the Veteran dated in July 2005, he mentioned that he had been married for 5 years and was still married, but acknowledged that the marriage was shaky with two separations.  He also indicated that he had one son with whom he had no contact and a step-son who was living with him.  The Veteran reported that he and his step-son did not get along, rarely spoke and had occasional fist fights.  The Veteran indicated that he had problems maintaining jobs and had worked for over 100 different employers.  He also mentioned having extreme problems remembering names and concentrating at work.  He indicated that he was often depressed , was suspicious of other people and suffered from panic attacks while driving or being exposed to crowds.  

In August 2005 an updated statement from the VA doctor associated with the PTSD clinical team was provided.  The Veteran's symptoms and manifestations included: combat nightmares - occurring 2-3 times weekly; daily intrusive recollections; total social isolation; loss of interest in activities such as boating, backpacking and camping; and restricted affect with explosive anger; sleep impairment and insomnia; irritation with verbal and physical violence; as well as poor concentration and poor short-term memory.  It was noted that past substance abuse was considered to be part and parcel of PTSD.  

The report indicate that the Veteran's explosiveness significantly affected his social and family life and it was noted that he was frequently in verbal and physical altercations.  It was mentioned that he had little socialization outside of family functions, with only a couple of close friends, and was constantly in strained relationships on his job.  It was noted that the Veteran was irritated and intolerant, never got along well, and was constantly putting himself in a position of losing his job.  The report mentioned that the Veteran had held over 100 jobs during a 35 year period.  It was explained that the only reason that he kept his current position was because he was an elected union officer and even then, he had been twice asked to resign.  Chronic PTSD with delayed onset was diagnosed, as was chronic major depression.  A GAF (Global Assessment of Functioning) score of 39 was assigned, with a score of 42 assigned for the past year.  

A VA PTSD examination was conducted in April 2006 and the claims file was available and reviewed.  The Veteran reported that he had remarried 5 to 6 years previously and described the relationship with his wife as good.  He mentioned that he had a step-son that was living with them that he did not get along with.  It was noted that he had good relationships with 2 out of 3 of his own sons and had no contact with his other son.  The report indicated that the Veteran did not have any close friends of many leisure interests.  It was noted that he enjoyed fishing, and working on cars.  The Veteran reported being employed with the union, but not getting along with his supervisor.  The report mentioned that the Veteran was currently on suspension for the 2nd time this year.  He denied current treatment for a medical disorder or a history of suicide attempts.  The Veteran acknowledged having recurrent and intrusive recollections of his military service, and it was noted that he avoided thoughts, feelings, conversations, and activities that brought about recollections of his military trauma.  He complained of problems sleeping.  The Veteran also mentioned having difficulty with irritability, concentrating, and with hypervigilance.  He also complained of having nightmares about three times a month as well as sleep impairment. 

Mental status examination showed the Veteran to be well oriented, casually dressed and appropriately groomed, and revealed that his speech was normal.  Affect was constricted and his mood was happy.  Thought process was logical and content was unremarkable.  Attention and concentration revealed no impairment on testing.  The Veteran denied having delusions. A moderate degree of sleep impairment was documented, which interfered with his daily (causing him to be tired during the day).  He denied hallucinations and obessional behavior and indicated that he suffered from panic attacks.  He also denied suicidal or homicidal intent or plan.  Remote memory was reported to be normal, with recent and immediate memory described as being mildly impaired.  No problems associated with daily living were noted.  The Veteran described continuing re-experiencing, numbing avoidance, and hypoarousal symptoms.  These disturbances were noted to cause significant impairment in psychological, social, and occupational functioning.  PTSD was diagnosed, and a GAF score of 51 was provided.  

The Veteran was noted to have been suspended on two occasions, for a total of two weeks, from his job in the past year.  The examiner noted that the Veteran was, at the time of the examination, temporarily suspended from his job for a week due to reportedly losing his temper at work.  The examiner observed that this suspension was likely caused by PTSD symptoms.  The report indicated that the Veteran's social interaction was poor and that his interpersonal relations were limited, as he did not have any friends and his wife was his primary source of support.  Moderately decreased efficiency, productivity, reliability and ability to perform work tasks was assessed.  Frequent, moderate impairment of work, family and other relationships was also reported.  

In an August 2006 rating decision, the RO granted a 30 percent evaluation for PTSD, effective from April 2006.  

Thereafter, in a decision issued in February 2008, the Board denied an evaluation in excess of 10 percent for the portion of the appeal period extending from October 1, 2004 to April 3, 2006, and in excess of 30 percent for the portion of the appeal period extending from April 4, 2006, forward.  That decision was appealed.  

In December 2006, another letter from the same VA psychologist who provided the 2004 and 2005 statements was provided.  It was noted that the Veteran was in individual and group therapy for treatment of combat related severe anxiety and depression.  It was noted that he was making some progress with anger and stress management.  The statement reflects that the Veteran's primary diagnosis was PTSD, plus panic disorder with agoraphobia.  The doctor explained that conditions at the Veteran's workplace had created a situation in which his disorder had become significantly clinically disabling.  The doctor opined that the Veteran was now incapable of performing his duties at his job and recommended that he take a special early retirement to protect his health.   

In a lay statement from the Veteran dated in January 2007, he indicated that he had to leave his job because he could not handle it, was getting into arguments, and could not manage his anger.

Information from the Veteran's employer received in May 2007 indicated that he was employed from September 2002 to December 31, 2006, following which he took a special early retirement effective January 2007.  The information revealed that the Veteran had missed 63 days of work during 2006 and that at times, he was unable to perform required tasks due to lack of concentration, withdrawn behavior, and sudden outbursts of anger.  

The Veteran's treating VA psychologist provided a fourth medical statement for the record which is dated November 16, 2009.  The Veteran's symptoms and manifestations were reported to include: combat nightmares - occurring 3-4 times weekly; daily intrusive recollections; intense flashbacks, total social isolation; loss of interest in activities such as boating, backpacking and camping; emotional detachment and restricted affect with explosive anger; sleep impairment and insomnia; irritation with verbal and physical violence; as well as poor concentration and getting lost while driving.  

The report indicate that the Veteran's explosiveness affected his social and family life and it was noted that he was frequently in verbal and physical altercations.  It was mentioned that he had little socialization outside of family functions, with only a couple of close friends, and was constantly in strained relationships on his job.  It was noted that the Veteran was irritated and intolerant, never got along well.  It was reported that the Veteran had not worked since December 2006 and had been asked to resign from his job due to the direct impact of his PTSD symptomatology.  The psychologist stated that the Veteran was now totally and  permanently unemployable.  It was also mentioned that the criteria for a diagnosis of panic disorder with agoraphobia were met and that the Veteran had panic attacks about twice a month which lasted from 1 to 4 hours.  Chronic PTSD with delayed onset; major depression and severe panic disorder with agoraphobia were diagnosed.  A GAF score of 42 was assigned, with a score of 45 assigned for the past year.  The psychologist opined that it was as likely as not that the Veteran's PTSD symptoms prevented him from maintaining gainful employment and caused direct and significant social and interpersonal distress.  

A VA PTSD examination was conducted in March 2010.  The report indicated that the Veteran was still married and still did not relate well to his step-son.  Recent physical altercations with the step-son and a group of young men were documented in the report.  The report indicated that the Veteran was receiving individual and group psychiatric treatment and was taking Prozac and Prazosin.  

Mental status examination revealed that the Veteran was well-oriented.  He presented with a constricted mood and affect.  Attention was intact.  Thought process was described as unremarkable, illogical.  There were no indications of delusion, inappropriate behavior or obsessive/ritualistic behavior.  It appears that the Veteran endorsed having auditory hallucinations.  Thought content was notable for suicidal/homicidal ideation.  The Veteran acknowledges having panic attacks.  Some impairment of impulse control with violent episodes was noted.  Mild impairment of recent and immediate memory was reported, but remote memory was normal.  Additional symptoms including sleep impairment, irritability and outbursts of anger were reported.  Chronic, severe PTSD with secondary alcohol abuse (in full remission) was diagnosed and a GAF score of 45 was assigned.

The examiner commented that the Veteran had a solitary life style and did not participate in many leisure activities.  It was noted that his relationship with his children was not close and that he had a difficult relationship with his step son.  The report mentioned that the Veteran had been involved in several social interactions that resulted in physical fights.  The report also mentioned that the Veteran had been retired since 2007 and added that he was asked to retire early after being involved in several altercations at work.  The examiner concluded that the Veteran did not have total occupational and social impairment due to PTSD, but did exhibit evidence of deficiencies in most areas (work, mood, judgment, relationships).  The examiner opined that the Veteran's poor anger management, anxiety, depression, frequent panic attacks, flashbacks and memory impairment were obstacles to his ability to manage gainful employment.  

In January 2011, an addendum was added to the 2010 VA examination report.  Therein the examiner explained that a lower GAF score was assigned in 2010, as the Veteran endorsed having suicidal/homicidal thoughts and hallucinations due to PTSD, justifying a lower GAF score in accordance with the DSM-IV guidelines.  

In a May 2011 rating decision, an increased initial 50 percent rating was granted for PTSD from October 1, 2004; followed by the assignment of an increased rating of 70 percent from November 16, 2009.  In September 2011 rating decision, an increased rating of 70 for PTSD was effective from April 4, 2006. 

Analysis

The Veteran contends that an initial evaluation in excess of 50 percent is warranted for PTSD for the appeal period extending from October 1, 2004 to April 3, 2006; and that an evaluation in excess of 70 percent is warranted for the portion of the appeal period extending from April 4, 2006, forward.  The Veteran's claim for a higher evaluation for his service connected PTSD was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in this case, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's psychiatric disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242  (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing The American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32]. 

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242  (1995); Richard v. Brown, 9 Vet. App. 266, 267  (1996). 

After affording the Veteran all reasonable doubt in his favor, the Board finds that evidence relating to the portion of the appeal period extending from October 1, 2004 to December 30, 2006, indicates that the criteria for a 70 percent evaluation, but no greater, were met during that time period.  A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In this regard, evidence of difficulty in adapting to stressful circumstances (including work or a worklike setting) is well-documented.  An inability to establish and maintain effective relationships, both socially and at work is also evident.  In addition, this regard, evidence documents the Veteran's irritability; difficulty concentrating; and low threshold for frustration and stress tolerance as well as indications of impaired impulse control of a violent nature.  

The Board notes that significantly the Veteran's GAF scores as assigned between September 2004 and December 2006 have ranged from a low of 39 to a high of 65, but have generally been in the mid-40 range, going back as far as September 2004 (VA).  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Accordingly, the evidence supports the assignment an initial 70 percent evaluation for PTSD for the appeal period extending from October 1, 2004 to December 30, 2006.  

Significantly, the lay and clinical evidence does not establish that the Veteran was totally impaired occupationally or socially, during the time period extending from October 1, 2004 to December 30, 2006.  With respect to social impairment, the Veteran was able to maintain his marriage throughout that period, albeit with some problems.  In addition, he was employed throughout the entirety of this portion of the appeal period; although it is acknowledged that the problems and altercations on the job were becoming increasingly problematic.  However, the fact that the Veteran was both able to maintain at least one social contact and was able to keep his job during this time period, does not support a conclusion that during this time period total occupational and social impairment was shown, as required to support a 100 percent evaluation.  

The Board also points out that neither lay or clinical evidence reflect that symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, consistent with the assignment of a 100 percent evaluation, were shown during the portion of the appeal period extending from October 1, 2004 to December 30, 2006.  Essentially, the evidence dated during this portion of the appeal period reflects occupational and social impairment with deficiencies in most areas, consistent with the assignment of a 70, but not a 100 percent, evaluation, and the claim is granted to this extent.  

For the portion of the appeal period extending from December 31, 2006, forward, the evidence reflects that the Veteran's psychiatric disorder has been productive of total occupational and social impairment.  For clarification purposes, this date represents the last day the Veteran was employed, according to a statement from the Veteran's employer.  That statement also revealed that the Veteran took a special early retirement effective January 1, 2007.  The information revealed that the Veteran had missed 63 days of work during 2006 and that at times, he was unable to perform required tasks due to lack of concentration, withdrawn behavior, and sudden outbursts of anger.  

As early as April 2006, it was clear that the Veteran was having problems with his industrial functioning.  According to a VA examination report of April 2006, the Veteran had been suspended on two occasions, for a total of two weeks, from his job in the past year.  The examiner noted that the Veteran was, at the time of the examination, temporarily suspended from his job for a week due to reportedly losing his temper at work.  The examiner observed that this suspension was likely caused by PTSD symptoms.  

In December 2006, a letter was provided by the Veteran's treating VA psychologist, explaining that conditions at the Veteran's workplace had created a situation in which his disorder had become significantly clinically disabling.  The doctor opined that the Veteran was now incapable of performing his duties at his job and recommended that he take a special early retirement to protect his health.  

In a November 2009 statement from the same VA psychologist, it was reported that the Veteran had not worked since December 2006 and had been asked to resign from his job due to the direct impact of his PTSD symptomatology.  The psychologist stated that the Veteran was now totally and  permanently unemployable.  

Accordingly, the Board concludes that - after resolving all reasonable doubt in the Veteran's favor - a 100 percent evaluation for the Veteran's PTSD is warranted for the portion of the appeal period extending from December 31, 2006, the Veteran's last day of work, as total occupational and social impairment is shown from that time forward.  For purposes of clarification, the Board also points out that payment of monetary benefits based on increased awards of compensation, pension, may not be made for any period earlier than the first day of the calendar month following the month in which the award became effective.  See 38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2011).

In summary, by virtue of this Board decision, for the portion of the appeal period extending from October 1, 2004, to December 30, 2006, an initial disability rating of 70 is warranted.  For the portion of the appeal period extending from December 31, 2006, forward, the criteria for a 100 percent evaluation have been met and the claim is granted to this extent.  See 38 C.F.R. § 4.130, DC 9411, Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002). 

Extraschedular Consideration and TDIU

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made. The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).   

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's manifestations of his service-connected PTSD are contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and staged ratings have been assigned herein for PTSD, representing changes/increase in symptomatology for particular time periods during the applicable appeal period.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.   

The Veteran's TDIU claim is addressed in the Remand below.


ORDER

Entitlement to service connection for asbestosis is denied.  

For the portion of the appeal period extending from October 1, 2004, to December 30, 2006, the criteria for an initial 70 percent evaluation for PTSD have been met and the claim is granted to this extent, subject to the law and regulations governing the award of monetary benefits. 

For the portion of the appeal period extending from December 31, 2006, forward, the criteria for a 100 percent evaluation for PTSD have been met and the claim is granted to this extent, subject to the law and regulations governing the award of monetary benefits.


REMAND

Pertinent to the Veteran's TDIU claim, a TDIU is currently in effect from January 1, 2007. 

For the sake of completeness and in light of arguments made by the Veteran's attorney in May 2011, the Board believes that the matter of whether a TDIU is warranted prior to January 1, 2007 should be considered.  In this regard the Board notes that such inquiry is also potentially relevant, inasmuch as an initial 70 percent evaluation for PTSD has now been granted effective from October 1, 2004, and it appears that the requirements of 38 C.F.R. § 4.16(a) are now met since that time.  

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim, for the limited appeal period between October 1, 2004 and December 31, 2006.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In this regard, the Board notes that the Veteran has additional service-connected conditions (hearing loss and tinnitus) which may have impacted his employability during the period in question.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU for the portion of appeal period extending from October 1, 2004 December 31, 2006.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  

3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions, including his right knee disability, for the portion of appeal period extending from October 1, 2004 to December 31, 2006.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


